


Exhibit 10.12(d)


FOURTH AMENDMENT TO THE
MINERALS TECHNOLOGIES INC. RETIREMENT PLAN
(as amended and restated effective as of January 1, 2006, with certain other
effective dates)


WHEREAS, pursuant to Section 9.1 of the Minerals Technologies Inc. Retirement
Plan, as amended and restated effective as of January 1, 2006, with certain
other effective dates (the “Plan”), Minerals Technologies Inc. reserves the
right to amend the Plan by action of its Board of Directors and now wishes to do
so by the following amendment.


NOW THEREFORE, the Plan is hereby amended as follows, effective January 1, 2010:


1.           Section 3.1 shall be amended by adding the following to the end
thereof:


“Notwithstanding any provision of the Plan to the contrary, effective January 1,
2010, no Employee shall become a Member, and any Member who ceases to be an
Eligible Employee (as a result of his termination of employment, change in
employment status, or for any other reason) shall not again become an Eligible
Employee at any future date as a result of reemployment or for any other
reason.”


2.           The last sentence of Section 3.2 shall be amended to read as
follows:


“If such a Former Eligible Employee again becomes an Eligible Employee before
January 1, 2010, he shall be treated as if he were reemployed, and shall be
covered under the Cash Balance Formula, consistent with Sections 4.1(b) and
(c).  Such a Former Eligible Employee shall not again become an Eligible
Employee on or after January 1, 2010.


3.           The first sentence of Section 5.1 shall be amended to read as
follows:


“In the case of a Member who is reemployed before January 1, 2010 by an Employer
or an Affiliate after he has received or begun to receive a benefit under the
Plan, such Member’s participation in the Plan shall resume as of the date of
such Member’s reemployment and benefit payments under the Plan shall be
suspended during the period of his reemployment with respect to benefits accrued
prior to such reemployment.  In the case of a Member who is reemployed on or
after January 1, 2010 by an Employer or an Affiliate after he has received or
begun to receive a benefit under the Plan, such Member’s participation in the
Plan shall not resume and benefit payments shall not be suspended.”


4.           Section 5.2 shall be amended to read as follows:


“5.2  Reemployment Before a Member’s Annuity Starting Date
In the case of a Member who is reemployed before January 1, 2010 by an Employer
or an Affiliate before he has begun to receive a benefit, such Member’s
participation in the Plan shall resume as of the date of such Member’s
reemployment, provided, however, that any benefits accrued by a Member who is
reemployed on or after January 1, 2002

 
 

--------------------------------------------------------------------------------

 

and before January 1, 2010 shall be determined under the Cash Balance Formula
pursuant to Section 4.1(c).  In the case of a Member who is reemployed on or
after January 1, 2010 by an Employer or an Affiliate before he has begun to
receive a benefit, such Member’s participation in the Plan shall not resume.”


5.           The first phrase of Section 5.3 shall be amended to read as
follows:


“In the case of a Member who is reemployed before January 1, 2010 by an Employer
or an Affiliate after his Normal Retirement Date or who remains employed by an
Employer or an Affiliate after his Normal Retirement Date—”






IN WITNESS WHEREOF, the Employer, by its duly authorized officers, has caused
this Fourth Amendment to be executed, on this 11th day of December, 2009.  


MINERALS TECHNOLOGIES INC.


BY: /s/ Thomas Meek
Thomas Meek
General Counsel




BY: /s/ D. Randy Harrison
D. Randy Harrison
Sr. Vice-President, Organization and Human Resources
 
 




 
 
 
